Citation Nr: 0634703	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to May 
1987. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

Procedural history

In a June 2002 rating decision, service connection was denied 
for PTSD.  
The veteran subsequently perfected an appeal of that denials.

In November 2005, the veteran's claim was advanced on the 
Board's docket due to severe financial hardship.  See 38 
C.F.R. § 20.900(c) (2006).

In December 2005, the veteran presented oral testimony at a 
hearing held in Washington, DC before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's claims folder.

In December 2005, the Board remanded the issue of service 
connection for a psychiatric disorder, to include PTSD for 
additional evidentiary and procedural development.  This was 
accomplished, and a supplemental statement of the case (SSOC) 
was issued by the VA Appeals Management Center in July 2006 
which continued the previous denial of service connection for 
a psychiatric disorder, to include PTSD.  The issue is once 
again before the Board.

Issues not currently on appeal

In the June 2002 rating decision, service connection was also 
denied for claimed residuals of a head injury.  The veteran 
subsequently perfected an appeal of that denial.  In the 
Introduction section of its December 2005 remand, the Board 
noted that the veteran had at various times claimed 
entitlement to service connection for residuals of a head 
injury, but that the only claimed residual was a psychiatric 
condition.  The Board determined that a claim of entitlement 
to service connection for residuals of a head injury did not 
exist as a separate issue.

In December 2005, the Board also remanded the issue of 
service connection for a foot disability, to include tinea 
pedis.  In a June 2006 rating decision, service connection 
was granted for peripheral neuropathy of both extremities and 
tinea pedis.  Ten percent disability ratings were assigned 
for peripheral neuropathy of each lower extremity effective 
July 30, 2002, and a zero percent (noncompensable) rating was 
assigned for tinea pedis effective July 30, 2002.  The 
veteran has not disagreed with the assigned ratings or the 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  That matter 
accordingly has been resolved.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran currently has PTSD.

2.  The competent medical evidence of record does not 
demonstrate the incurrence or aggravation of an in-service 
psychiatric disorder, and further does not indicate that a 
psychosis was diagnosed in service or within one year after 
the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  A psychiatric disorder, to include a psychosis, was not 
incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include PTSD.  For the sake of 
clarity, at times the board will separately discuss PRSD and 
psychiatric disorders other than PTSD, because the evidence 
differs somewhat.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, pursuant to the Board's December 2005 remand, the 
AMC informed the veteran of VA's duty to assist him in the 
development of his claim in a letter sent in January 2006, 
which was specifically intended to address the requirements 
of the VCAA.  The VCAA letter informed the veteran of the 
evidence necessary to establish service connection for a 
psychiatric disorder, to include PTSD.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to provide or 
identify credible supporting evidence of his claimed in-
service stressors and to identify relevant Federal and non-
Federal records.

In the January 2006 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In the VCAA letter, the veteran was specifically informed to 
submit any evidence in his possession that pertained to his 
claim.  The VCAA letters thus complied with the requirement 
of 38 C.F.R. § 3.159(b)(1) to request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim because the letter informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO prior to the 
VCAA notice.  However, the veteran's claim was readjudicated 
by the AMC, following the issuance of the VCAA letter in 
January 2006 and after that the veteran was allowed the 
opportunity to present evidence and argument in response.  
See the SSOC issued in July 2006.  

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue for the 
claim of service connection for a psychiatric disorder other 
than PTSD because there is medical evidence that the veteran 
has a psychiatric disorder other than PTSD.  The veteran's 
claim for service connection for a psychiatric disorder other 
than PTSD was denied based on element (3), relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

As for the veteran's claim of entitlement to service 
connection for PTSD, that claim was denied based on elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements. 

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial.  In other words, 
any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  In any event, the RO addressed elements 
(4) and (5) in a March 2006 letter, which was sent to the 
veteran's then-current address but was returned as 
undeliverable.  Because the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained to the extent possible.  The evidence of record 
includes service medical records, service personnel records, 
and VA medical records, which will be described below.  

In particular, one of the directives of the December 2005 
Board remand was to obtain additional VA medical records, 
which was accomplished.  

The Board notes that the veteran's service medical records 
may not be complete.  The record reveals efforts by the RO to 
obtain these records, including a last-ditch effort to obtain 
records in January 2006 pursuant to the December 2005 Board 
remand.  That last-ditch effort resulted in obtaining only 
the veteran's entrance examination.  Additionally, a March 
2004 deferred rating decision shows that the RO attempted to 
obtain records from a dispensary in Germany where the veteran 
was allegedly treated for a motor vehicle accident injury, 
but that the facility was closed.

Based on the foregoing, it is clear that further requests for 
service medical records for the veteran would be futile.  The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the 
Federal Circuit elaborated on VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated the VA must make more than a single attempt to 
locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
See Hayre, 188 F.3d at 1331-32; see also McCormick v. Gober, 
14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

In this case, the RO has made several attempts to obtain a 
complete set of the veteran's service medical records and has 
informed him of its inability to obtain them.  The Court has 
held that, where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  Therefore, while the Board regrets 
that a complete set of the veteran's service medical records 
may be unavailable, VA has no further duty to him with 
respect to obtaining them.

As for service personnel records, in its December 2005 remand 
the Board requested that another search for service personnel 
records be made.  This search was not attempted.  However, a 
review of the veteran's claims file reflects that the 
veteran's service personnel records have been associated with 
the claims file.  Therefore, the request for service 
personnel records in the December 2005 remand was 
unnecessary.  

This case is unlike Stegall v. West, 11 Vet. App. 268, 271 
(1998), in which the Court held that where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  In 
Stegall, evidence which was not obtained pursuant to a Board 
remand was crucial to a determination of that case, because 
the evidence which was of record was inadequate.  See 
Stegall, 11 Vet. App. at 270-71.  In this case, the evidence 
in question - service personnel records - was already 
adequate at the time of the December 2005 remand.

The Board notes that in October 2003 the veteran reported to 
a VA registered nurse that he received treatment for 
depression by a private medical doctor in 1997.  He has not 
identified that doctor, much less provided any authorization 
of release for that doctor's records.  The Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Here, the veteran did 
not do so.  Therefore, no further development with regard to 
these records is necessary.

The Board also notes that VA medical records reflect that the 
veteran has applied for Social Security disability benefits.  
Neither the veteran nor the veteran's representative has 
indicated that any records pertaining to the application 
exist.  Therefore, a remand to obtain records from the Social 
Security Administration is not necessary, as they are not 
pertinent to his claim.  See Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim, and that a medical opinion regarding the etiology of 
the claimed psychiatric disability has not been obtained.  In 
an August 2006 statement and again in an October 2006 
informal hearing presentation, the veteran and his 
representative requested an examination and opinion.  
However, for reasons explained immediately below, the Board 
finds that such an examination and medical opinion are not 
necessary.  

As will be discussed below, there is already medical evidence 
that the veteran currently has a psychiatric disability other 
than PTSD.  The record is missing critical evidence of an in-
service disease or injury, and the veteran's claim for 
service connection for a psychiatric disability other than 
PTSD is being denied on that basis.  The outcome of this 
issue thus hinges on matters other than those which are 
amenable to VA examination and medical opinion.  
Specifically, resolution of the claim of entitlement to 
service connection for psychiatric disability other than PTSD 
hinges upon whether the veteran had a psychiatric disease or 
injury in service.  That question cannot be answered via 
medical examination or opinion, but rather on evidence such 
as the service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection for a psychiatric disability 
other than PTSD hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.  In the absence of evidence of the in-
service incurrence of a psychiatric injury or disease, there 
is no need for a medical nexus opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a psychiatric disease or injury.

As stated above, the VCAA provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  In this case, as will be discussed in more 
detail below, the Board concludes that because the evidence 
does not show a current diagnosis of PTSD, an examination or 
nexus opinion is not necessary to reach a decision on that 
claim.

In the absence of evidence of a current disability upon which 
a medical examiner could base a nexus opinion, any such 
opinion would not aid the Board in its decision or benefit 
the veteran.  Under the circumstances presented in this case, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary."  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
See Soyini, supra.  Accordingly, the Board has determined 
that a medical opinion is not necessary in the instant case

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative.  In December 2005, the veteran presented oral 
testimony at a hearing held in Washington, DC before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's claims folder.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

Analysis

The veteran seeks service connection for a psychiatric 
disability or disabilities, variously diagnosed.  As noted 
above, the Board believes the most expeditious way of 
addressing the claim is to separately discuss PTSD from the 
other claimed disorders.

As an initial matter, as was noted in the Board's VCAA 
discussion above, certain of the veteran's service medical 
records may be missing.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule. 
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

PTSD

The veteran essentially contends that he had PTSD stemming 
from two non-combat stressors experienced during active duty 
- being in a motor vehicle accident in 1982 and having a 
stillborn child in February 1987.

With respect to Hickson element (1), current disability, the 
competent medical evidence of record does not support a 
finding that the veteran currently has PTSD.  The two volumes 
of VA medical records, including numerous evaluations 
regarding psychiatric symptomatology, do not reflect that the 
veteran has ever been diagnosed with PTSD.  

In November 2002 it was noted that the veteran did not meet 
the criteria for an anxiety disorder; the diagnosis was 
substance-induced mood disorder with anxiety features.  
Moreover, in February 2003 the veteran denied any PTSD 
traits.  In July 2003, he did not endorse any PTSD symptoms, 
and the Axis I diagnoses were polysubstance abuse and anxiety 
secondary to substance abuse.  

On four occasions - in October 2003, December 2003, March 
2004, and January 2005 - the veteran reported that he had 
PTSD related to either his in-service car accident or in-
service disciplinary problems resulting from the stress of 
his girlfriend's miscarriage and that he suffered from 
nightmares and flashbacks related to such stressors.  
However, the Axis I diagnoses did not include PTSD.  

The board observes that a screen for PTSD was positive in 
February 2002.  However, this amounts to the veteran's own 
self report.  The veteran has in fact reported on numerous 
occasions that he has PTSD.  The fact remains that there has 
never been a competent medical diagnosis of PTSD.  Indeed, in 
December 2003, it was noted that there was no medical 
documentation supporting the veteran's assertion that he had 
non-combat PTSD.  

Thus, the only evidence indicating that the veteran currently 
has PTSD emanates from the veteran himself.  However, it is 
now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of competent medical diagnosis of PTSD, service 
connection may not be granted.  Hickson element (1) has not 
been met, and the veteran's claim fails on that basis alone.

Psychiatric disorder other than PTSD

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
acquired psychiatric disability, variously diagnosed in the 
past as substance-induced mood disorder, major depressive 
disorder and depression not otherwise specified and most 
recently diagnosed as psychosis not otherwise specified.

Moving to Hickson element (2), in-service incurrence of 
disease, the evidence of record does not show in-service 
incurrence or aggravation of a psychiatric disorder.

The evidence in the veteran's favor on this element includes 
his own statements regarding in-service symptomatology; and 
the veteran's service personnel records, which show 
disciplinary problems.  Indeed, he was reduced in rank from 
specialist 4 to private first class in January 1987.  

The evidence against the veteran's claim are his service 
medical records, which show no diagnosis of a psychiatric 
disorder.  Although the veteran's service medical records may 
not be complete, there are numerous records from late 1985 to 
March 1987 (the veteran served until may 1987).  Such records 
reveal no complaints or findings of psychiatric 
symptomatology and no diagnoses of a psychiatric disorder.

Moreover, there is no objective evidence of a psychiatric 
disability for well over a decade after the veteran left 
military service.  Specifically, there is no evidence of a 
psychosis within the one-year presumptive period after 
service, or indeed for many years thereafter.  A psychotic 
disorder was not diagnosed until late 2003, sixteen years 
after service.

The veteran reported to VA doctors in November 2002 and 
February 2003 that he had had anxiety attacks and auditory 
hallucinations since 1982.  The Board places greater weight 
on the competent medical evidence, which demonstrates no 
diagnosis of a psychiatric disorder in service or for over a 
decade thereafter, than on the veteran's recent self reports 
in-service psychiatric symptomatology, which are coincident 
with his claim for monetary benefits from the government.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].
 
The veteran's poor performance and disciplinary problems in 
service, in and of themselves, does not constitute evidence 
of a psychiatric disability.  The service records, including 
a charge of desertion which was later dropped, are clearly 
indicative of less than stellar performance in the service.  
None of these records refer to any psychiatric problems.

In short, there is no objective evidence of a psychiatric 
disability in service or of a psychosis during the one year 
presumptive period after service.  Hickson element (2) has 
not been met, and the veteran's claim fails on that basis.

Turning for the sake of completeness to Hickson element (3), 
medical nexus, no medical professional has related a 
psychiatric disorder to active service.

To the extent that the veteran is claiming that his current 
psychiatric disorder began in service, the Board again notes 
that he is not competent to opine on medical matters such as 
the etiology and date of onset of a claimed disability.  
See Espiritu, supra.

Implicit in the veteran's presentation is the contention that 
his psychiatric symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with Hickson element (2), there was no psychiatric 
disability diagnosed in service, and the objective evidence 
of record establishes the onset of psychiatric symptoms at 
the earliest in 2001 when depression was first diagnosed, 
almost 14 years after service.  Supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current psychiatric disability 
to service.  Hickson element (3) has also not been satisfied.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include PTSD.  The benefits sought 
on appeal are accordingly denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


